OPINION
MORRISON, Judge.
The offense is sodomy; the punishment, 10 years.
Upon a plea of guilty, carefully received by the trial court, the jury found appellant guilty and assessed his punishment.
In appellant’s brief, he challenged the sufficiency of the evidence and the alleged failure of the state to prove venue.
In Miller v. State, Tex.Cr.App., 412 S.W. 2d 650, this Court said:
“It is the established rule that a plea of guilty to a felony charge before a jury admits the existence of all facts necessary to establish guilt and, in such cases, the introduction of testimony by the state is for the jury’s benefit in fixing punishment. Burks v. State, 145 Tex.Cr.R. 15, 165 S.W.2d 460.”
The judgment is affirmed.